DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Disposition of Claims
Claims 41-60 were pending.  Claims 1-40, 46, and 54 are cancelled.  Amendments to claims 41 and 50 are acknowledged and entered.  Claims 41-45, 47-53, and 55-60 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0237913 A1, Published 07/30/2020.  Amendments to the specification, presented on 04/15/2021, are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 01/12/2022 regarding the previous Office action dated 07/12/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection.)  Claims 41 and 50 and dependent claims 42-45, 47-49, 51-53, and 55-60  thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is drawn to a formulation with an antibody comprising specific sequences for heavy chain (HC) and light chain (LC) complementarity determining regions (CDRs).  However, the issue arises in that the exact numbering system for the CDRs is not identified, so it is unclear as to the metes and bounds of the claimed antibody.  Since only the sequence of the CDR and position of the CDR is claimed and not the antibody numbering system utilized to identify said CDR, it would be unclear to a skilled artisan if they are infringing on the metes and bounds of the claim.  The specification fails to provide further clarification as it states that numerous numbering systems, or a combination of numbering systems, may be used to identify the CDR regions of the larger antibody (¶[0173]).  Table 2 identifies certain SEQ ID NOs: claimed as being either Chothia or Kabat numbering (e.g. SEQ ID NO:5 is the VH CDR3 with Kabat and Chothia numbering.)  It is required that the numbering system used for the CDRs be identified within the claim to ensure the correct antibody with the correct function is being claimed and is clear to one of skill in the art.
For instance, Figure 6 of Dondelinger et. al. (Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278.) illustrates the issue quite eloquently.  If a sequence of SEQ ID NO: 1 is provided for the VH chain, the CDRs would be different depending on what numbering system is used.  Say the claims are drawn to an antibody that consists of a CDR1 of SEQ ID NO: 3(SGSAMH); using a program or online tool such as AbRSA (http://cao.labshare.cn/AbRSA/abrsa.php) can identify the CDR regions in a sequence.  Under Chothia numbering, an antibody with a VH of SEQ ID NO:1 would have its CDRs identified as the following:

EVQLVETGGGVVRPGRSLRLSCTTSGFSFSGSAMHWVRQAPGKGLEWVAVISHDGNIIQYHDSVKGRFTISRDNSKNVLLLQMNSLRVDDTAMYYCARDVWLLPATISYAFDFWGQGTMVTVSS

Under Kabat numbering, an antibody with a VH of SEQ ID NO:1 would have its CDRs identified as the following:

EVQLVETGGGVVRPGRSLRLSCTTSGFSFSGSAMHWVRQAPGKGLEWVAVISHDGNIIQYHDSVKGRFTISRDNSKNVLLLQMNSLRVDDTAMYYCARDVWLLPATISYAFDFWGQGTMVTVSS

As one can clearly see, the antibody with a VH of SEQ ID NO:1 under Kabat numbering has a CDR1 which consists of GSAMH, while the CDR1 using Chothia numbering consists of GFSFSGS.  Neither therefore would be infringing upon the antibody with a CDR1 that consists of SGSAMH.  Therefore, providing the CDR sequences without providing the numbering system used to identify said sequences within the claim is insufficient, as one of skill in the art is not clear as to the metes and bounds of the claimed invention.
For at least these reasons, the claims are rejected on the grounds of being indefinite.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 41-60 under 35 U.S.C. 103 as being obvious over Sasisekharan et. al. (US20140056913A1, Pub. 02/27/2014; hereafter “Sasisekharan”),
Robinson et. al. USPgPubs (US2015/0225474 A1, Pub. 08/13/2015, Priority 02/11/2014, and related US2016/0046697; hereafter “Robinson-474”), and
Robinson et. al. (Robinson LN, et. al. Cell. 2015 Jul 30;162(3):493-504. Epub 2015 Jul 16; hereafter “Robinson-2015”) 
in view of Evans (Evans W.  Pharm Tech. Vol. 39, Iss. 3.  03/02/2015; hereafter “Evans”),
Amin et. al. (Amin S, et. al.  Curr Op Coll & Interface Sci.  Vol. 19, Iss. 5.  Oct. 2014, pp. 438-449.; hereafter “Amin”);
Esue (US2010/0239567 A1, Pub. 09/23/2010; hereafter “Esue”); 
Razinkov et. al. (Razinkov VI, et. al. J Biomol Screen. 2015 Apr;20(4):468-83. Epub 2015 Jan 9; hereafter “Razinkov”); 
and Wang et. al. (Wang W, et. al. J Pharm Sci. 2007 Jan;96(1):1-26; hereafter “Wang”) is withdrawn in light of the amendments to the claims and applicant arguments. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,212,217 in view of Esue (supra).  The rejection of claims 46 and 54 is withdrawn in light of the cancellation of said claims.  
(Rejection maintained in part.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,365,639 in view of Esue (supra).  The rejection of claims 46 and 54 is withdrawn in light of the cancellation of said claims.  
(Rejection maintained in part.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,155,806 in view of Esue (supra).  The rejection of claims 46 and 54 is withdrawn in light of the cancellation of said claims.  
The rationale behind these rejections was set forth in a previous Office action and will not be repeated herein.

(Rejection maintained in part.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/173,678 (now matured into US Pat. No. 11,059,883) in view of Esue (supra).  The rejection of claims 46 and 54 is withdrawn in light of the cancellation of said claims.  The rationale behind these rejections was set forth in a previous Office action and will not be repeated herein.  
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
	The applicant has requested that these rejections be held in abeyance until allowable subject matter is indicated.  For reasons of record, these rejections will be maintained.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648